                  Case 1:18-cr-00098-ELH Document 65 Filed 12/08/20 Page 1 of 2



                                    United States District Court
                                       District Of Maryland
     Chambers of                                                                     101 West Lombard Street
Ellen Lipton Hollander                                                               Baltimore, Maryland 21201
  District Court Judge                                                                     410-962-0742

                                                    December 8, 2020

      LETTER TO COUNSEL

             Re:      United States of America v. Fernando Cristancho
                      Criminal No.: ELH-18-098

      Dear Counsel:

             This will confirm and amplify the substance of our discussions during the telephone
      conference held on December 7, 2020. The following schedule shall govern this case.

             1.    Defense motions are due by April 9, 2021. The government’s response is due by
                   April 30, 2021. The reply, if any, shall be due by May 21, 2021.

             2. Motions in limine are due by April 20, 2021.

             3. A motions hearing has been scheduled for 10:00 a.m. on June 11, 2021.

             4. The parties shall submit joint proposed voir dire, joint proposed jury instructions, and
                a joint proposed verdict sheet by the close of business on July 16, 2021. Of course,
                you may file separately any proposed voir dire questions, jury instructions, and
                verdict forms upon which you cannot agree.

                   Copies of all submissions should be sent by Microsoft Word format to my judicial assistant,
                   Karen Warren, at karen_warren@mdd.uscourts.gov. Please be sure to include a table of
                   contents and “boilerplate” instructions with the proposed jury instructions.

             5. The Court will hold a pretrial conference on September 10, 2021, at 4:00 p.m. If the
                defendant wishes to attend the pretrial conference, I ask defense counsel to provide
                notice to the Court by August 30, 2021, so that arrangements may be made for a
                court reporter and courtroom deputy. In the absence of such a request, the pretrial
                conference will be held in Chambers.

             6. Trial (jury, 3 weeks), will commence on Monday, October 4, 2021. Counsel should
                report to my chambers at 9:30 a.m. on that date.

             7. Defense counsel must arrange for a Lafler hearing prior to the commencement of
                trial. It is my understanding that you may contact the magistrate judge on duty
                for such a hearing.
          Case 1:18-cr-00098-ELH Document 65 Filed 12/08/20 Page 2 of 2




       Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
as such.

                                                             Sincerely,

                                                                 /s/
                                                             Ellen Lipton Hollander
                                                             United States District Judge




                                                 2
